f5S*-/¥
                                ELECTRONIC RECORD




COA#       01-13-00113-CR                        OFFENSE:        DWI


           Laconte Troy Weldon v. The State
STYLE:     ofTexas                               COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Co Crim Ct at Law No 7



DATE: 10/30/2014                  Publish: NO    TCCASE#:        1779615




                        IN THE COURT OF CRIMINAL APPEALS


          Laconte Troy Weldon v. The State of
STYLE:    Texas                                      ™                 \S*(o~M
           AFP* LL A K/r'5            Petition       CCA DisDOSition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ftcTFi/jcd)                                 JUDGE:

DATE: ' OZ-lnlfP/ir                                  SIGNED:                              PC:

JUDGE:       fj^ iMAst*^                              PUBLISH:                            DNP:

  yL/£V^X t>PT~ J4A17 £</W<^~

                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD